NONPRECEDENTIAL DISPOSITION 
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 26, 2019* 
                               Decided February 27, 2019 
                                             
                                         Before 
 
                         MICHAEL B. BRENNAN, Circuit Judge 
                          
                         MICHAEL Y. SCUDDER, Circuit Judge 
                          
                         AMY J. ST. EVE, Circuit Judge 
 
No. 18‐2508 
 
MARCIA JOANNE MCNEIL,                               Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Western District of Wisconsin. 
                                                     
      v.                                            No. 18‐cv‐129‐jdp 
                                                     
THE SALVATION ARMY, et al.,                         James D. Peterson, 
      Defendants‐Appellees.                         Chief Judge. 
 
                                       O R D E R 

            Marcia Joanne McNeil, a deaf woman, contends that the Salvation Army and two 
of its employees retaliated against her for filing a charge of discrimination against the 
Salvation Army over 20 years ago. The district court dismissed her complaint at 
screening for failure to state a claim. See 28 U.S.C. § 1915(e)(2). Because some of her 
claims are time‐barred and the remaining allegations do not state a claim, we affirm. 
             
                                                 
            * The appellees were not served with process in the district court and are not 

participating in this appeal. After examining the appellant’s brief and the record, we 
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P. 
34(a)(2). 
No. 18‐2508                                                                             Page  2 
 
        McNeil submitted three filings that the district court considered together as her 
final complaint. McNeil applied to work at a Salvation Army summer camp in 1996 as a 
leader of arts‐and‐crafts and other recreational activities. The Salvation Army offered 
her a job as a dishwasher. Believing that she was rejected for the other positions out of 
hostility to her deafness, she filed a charge with the Equal Employment Opportunity 
Commission against the Salvation Army alleging disability discrimination.   
         
        The alleged retaliation began in 1997. First, while attending a “Women Home 
League Camp” with the Salvation Army Church in 1997, McNeil noticed that some 
unnamed women were glaring at her and talking about her EEOC charge. McNeil also 
felt that other attendees were unfriendly to her. She spoke with an employee to get him 
to ʺdo something about this problem,ʺ but he ignored her request and kicked her out of 
both the camp and its church. Second, about three years later, another employee 
harassed her by driving past her home and appearing in a parking lot near where 
McNeil was shopping. McNeil also alleges that the retaliation continued over the next 
20 years, during which time unnamed people behaved suspiciously around her. For 
example, cars and motorcycles occasionally have driven past her house; McNeil has 
received dirty looks from people in grocery stores; a driver once used a cellphone to 
photograph her; and she has received prank calls at home.   
         
        Viewing this “harassment” as retaliation for her 1996 charge, McNeil sued the 
Salvation Army and the two employees under the Americans with Disabilities Act, 42 
U.S.C. § 12101 et seq. After giving McNeil two chances to amend, the district court 
dismissed her complaint at screening for failure to state a claim.   
         
        We review dismissals under 28 U.S.C. § 1915(e)(2) de novo and apply the same 
standards that we apply to Rule 12(b)(6) dismissals, taking McNeil’s well‐pleaded 
allegations as true and viewing them in the light most favorable to her. See Luevano v. 
Wal‐Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013). We begin with her allegations 
about the unnamed people who have made dirty looks, placed unwanted calls, and 
driven past her home over the last two decades. Only action taken by an employer that is 
materially adverse to the plaintiff violates the anti‐retaliation provisions of the ADA. See 
Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 57 (2006) (Title VII); Buie v. 
Quad/Graphics, Inc., 366 F.3d 496, 504, n.3 (7th Cir. 2004) (construing ADA consistently 
with Title VII). McNeil has not plausibly alleged that the Salvation Army knew about, 
let alone approved or orchestrated, the unwanted traffic, glances, and phone calls she 
described. Accordingly, these allegations fail to state a claim of retaliation against the 
Salvation Army.   
No. 18‐2508                                                                             Page  3 
 
        
       The two discrete acts of retaliation that McNeil plausibly attributes to the 
Salvation Army are blocked by the passage of time. Those two events are her ejection 
from a Salvation Army camp and church in 1997 and harassment at home and while 
shopping three years later. She had 300 days from each event to file an administrative 
charge of retaliation, Majors v. Gen. Elec. Co., 714 F.3d 527, 536 (7th Cir. 2013), and 90 
days after the resolution of the charge to sue. Lloyd v. Swifty Transp., Inc., 552 F.3d 594, 
600 (7th Cir. 2009). Ordinarily a district court should not dismiss a suit based on the 
affirmative defense of the statute of limitations. Cancer Found., Inc. v. Cerberus Capital 
Mgmt., LP, 559 F.3d 671, 674 (7th Cir. 2009). But it may do so if the dates provided in the 
complaint establish that the suit is “hopelessly time‐barred,” as is the case here. Id. 
        
       Finally, the claims that McNeil brings under the ADA against employees are 
legally meritless. The ADA permits claims only against employers, not individual 
employees. Williams v. Banning, 72 F.3d 552 (7th Cir. 1995). 
        
                                                                                   AFFIRMED